Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending in the present application, with claims 1 and 12 being independent. Claims 1, 3-5, 12, and 14-16 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 August 2020 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 8, filed 12 August 2022, with respect to the objection to the specification, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 9, filed 12 August 2022, with respect to the objection to the drawings, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see page 9, filed 12 August 2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 3-5 and 14-16, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 3-5 and 14-16 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Smoot (Reg. No.63,433) on 09 September 2022.

The application has been amended as follows: 
1. (Currently Amended) A method comprising:
obtaining a dataset including a target Action Unit (AU) combination and a plurality of labeled images of the target AU combination with at least a first category of intensity for each AU of the target AU combination and a second category of intensity for each AU of the target AU combination;
determining that the first category of intensity for a first AU has a higher number of labeled images than the second category of intensity for the first AU;
based on the determination, identifying a number of new images to be synthesized in the second category of intensity for the first AU;
synthesizing the number of new images with the second category of intensity for the first AU, at least one of the number of new images synthesized based on a three-dimensional rendering of a two-dimensional first image of the plurality of labeled images, the synthesizing the number of new images including generating the three-dimensional rendering; and
adding the new images to the dataset.

5. (Cancelled) 

12. (Currently Amended) A system comprising:
one or more processors; and
one or more computer-readable media configured to store instructions that in response to being executed by the one or more processors cause the system to perform operations, the operations comprising:
obtaining a dataset including a target Action Unit (AU) combination and a plurality of labeled images of the target AU combination with at least a first category of intensity for each AU of the target AU combination and a second category of intensity for each AU of the target AU combination;
determining that the first category of intensity for a first AU has a higher number of labeled images than the second category of intensity for the first AU;
based on the determination, identifying a number of new images to be synthesized in the second category of intensity for the first AU;
synthesizing the number of new images with the second category of intensity for the first AU, at least one of the number of new images synthesized based on a three-dimensional rendering of a two-dimensional first image of the plurality of labeled images, the synthesizing the number of new images including generating the three-dimensional rendering; and
adding the new images to the dataset.

16. (Cancelled) 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the ‘Previously Presented’ claims as set forth in the office action, mailed on 12 May 2022. 
However, in the context of newly amended claims 1 and 12, when considered as a whole with the remaining limitations, the prior art of record does not teach or reasonably suggest each and every limitation and the specific interaction between the claimed elements. For instance, with respect to claim 1, when considered as a whole with the remaining limitations, the prior art of record does not teach or reasonably suggest at least “obtaining a dataset including a target Action Unit (AU) combination and a plurality of labeled images of the target AU combination with at least a first category of intensity for each AU of the target AU combination and a second category of intensity for each AU of the target AU combination; determining that the first category of intensity for a first AU has a higher number of labeled images than the second category of intensity for the first AU;
based on the determination, identifying a number of new images to be synthesized in the second category of intensity for the first AU; synthesizing the number of new images with the second category of intensity for the first AU, at least one of the number of new images synthesized based on a three-dimensional rendering of a two-dimensional first image of the plurality of labeled images, the synthesizing the number of new images including generating the three-dimensional rendering; and adding the new images to the dataset.” Claim 12 recites substantially similar subject matter as to that of claim 1. Accordingly, claims 1 and 12 are found to be allowable. Claims depending thereon are also allowable for at least the reason(s) set forth for the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613